April 23, 1922.
This application for injunction in the original jurisdiction of this Court. The purpose is to secure a construction of the Inheritance Tax Act, passed at the last session of the General Assembly. The question is: Are estates in process of settlement, at the time of the passage of the Act, liable for the tax? The answer is: Estates now in progress of settlement, where the deceased died before the passage of the Act, are not liable for the inheritance *Page 191 
tax. The only question is as to the construction of the Act. It is very clear that the Act is prospective.
It is the judgment of this Court that the petition be granted.